DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Status 
	Claims 1-2, 4, 6, 9 and 21-34 are pending.
	Claims 1-2, 4, 6, and 9 are newly amended.  
Claims 3, 5, 7-8, and 10-20 are newly cancelled.  
	Claims 1-2, 4, 6, 9, and 21-34 are examined on the merits.  

Response to Arguments – Claim Objections 
	Applicant’s amendment of claim 2 filed 09/13/2021 overcomes the rejection of record.  Applicant’s cancellation of claim 10 renders the objection moot and it is withdrawn.  
Response to Arguments - 35 USC § 112 Indefiniteness
	Applicant’s amendment of claims 6 and 9 filed 09/13/2021 have overcome the rejections of record.  Applicant’s cancellation of claims 8, 10 and 11 has rendered the rejections moot and they are withdrawn.  

Response to Arguments - 35 USC § 112 Improper Dependence
	Applicant’s amendment of claim 4 filed 09/13/2021 overcomes the rejections of record against claims 4, 6, and 9.  Applicant’s cancellation of claims 5, 7-8, and 10-11 renders the rejections moot and they are withdrawn.  

Response to Arguments – 35 USC § 101
	Applicant’s amendments made 09/13/2021 overcame the rejections of record.  

Response to Arguments - 35 USC § 102
	Applicant’s amendments made 09/13/2021 overcame the rejections of record.  However, applicant’s amendments necessitate new 103 rejections.  


Response to Arguments - 35 USC § 103
	Applicant’s amendments filed 09/13/2021 overcame the rejections.  However, applicant’s rejections require new 35 USC 103 rejections.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 21-22, 26, 30-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, Chemical induction of apomictic seed formation in maize, Euphytica 56: 97-105, 1991, in view of Shah, Depletion of Key Meiotic Genes and Transcriptome-Wide Abiotic Stress Reprogramming Mark Early Preparatory Events Ahead of Apomeiotic Transition, Frontiers in Plant Science, October 26, 2016.  

With respect to claim 1, Hu teaches a method of inducing apomixis in a sexual angiosperm through the use of the chemical dimethyl sulfoxide (DMSO) applied to ear shoots which contain pistils (Hu, Page 99, Column 1, Paragraph 2-4) in an amount and time sufficient to induce apomixis (Hu, Page 97, Summary).  
With respect to claim 1, Hu does not teach treatment 72-6 hours before megasporogenesis onset, anthesis, or fertilization.  
With respect to claim 2, Hu teaches all of the limitations of claim 1 taught above (See above).  
Additionally, Hu teaches the method wherein the method is used on corn plants members of the genus Zea (Hu, Page 97, Summary).
With respect to claim 4, Hu teaches all of the limitations of claim 1 taught above (See above).  
With respect to claim 21, Hu teaches all of the limitations of claim 1 taught above (See above). 

With respect to claim 22, Hu teaches all of the limitations of claim 1 taught above (See above).  
With respect to claim 26, Hu teaches all of the limitations of claim 1 taught above (See above).  
With respect to claim 30, Hu teaches all of the limitations of claim 1 taught above (See above). 
Additionally, Hu teaches the method wherein the method is used on corn plants members of the genus Zea (Hu, Page 97, Summary).
With respect to claim 31, Hu teaches all of the limitations of claim 1 taught above (See above).  
With respect to claim 32, Hu teaches all of the limitations of claim 1 taught above (See above).  
With respect to claims 1-2, 4, 21-22, 26, 30-32, and 34, Hu does not teach reduction of reactive oxygen species or treatment 72-6 hours before megasporogenesis onset, anthesis, or fertilization.  Additionally Hu does not teach treating maize with ABA, wherein the concentration of ABA is 0.1 -10 micromolar.
With respect to claims 1-2, 4, 21-22, 26, 30-32, and 34, Shah teaches that the reduction of reactive oxygen species and oxidative stress is an intrinsic characteristic of plants undergoing apomeiosis (Shah, Page 17, Column 1, Paragraph 2, Lines 26-36).  Additionally, Shah teaches that in plants undergoing apomixis that one-third of differentially expressed genes(DEGS) were related to and responded to hormones including ABA (Shah, Page 10, Column 1, Paragraph 1).  This indicates that altering expression of ABA could alter the expression of these genes which were differentially regulated during apomixis, therefore altering the amount of ABA could lead to the same gene expression pattern as seen in apomixis and result in apomixis.  Additionally, Shah teaches that DEGS associated with apomixis were responsive to hormones generally (Shah, Page 10, Column 1, Paragraph 1).  
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the method of Hu to treat the female germline-associated tissue with DMSO 72-6 hours before treatment time to maximize the efficiency of apomixis induction would have been the obvious optimization of process parameters, in the absence of evidence to the contrary.  The ordinary artisan would have been motivated to modify the method of Hu to treat the female germline-associated tissue with DMSO 72-6 hours before megasporogenesis onset, anthesis, or fertilization because of the potential increased efficiency of inducing apomixis by optimizing the treatment time.  Additionally, it would have been obvious to modify the method of Hu to contact the pistil of the target plant with ABA or other hormones including epiBL, a potent plant hormone.  This would have been obvious because Shah shows that hormone responsive genes are differentially regulated in apomixis and therefore it would have been obvious to treat target plants with hormones in order to change gene expression patterns which lead to apomixis to induce apomixis in a target plant.  This would have been motivating to the ordinary artisan because of the benefits in plant breeding and propagation associated with a plant which is able to be propagated with a single female parent.  Therefore, claims 1-2, 4, 21-22, 26, 30-32, and 34 are rejected under 35 U.S.C. 103 as being obvious over Hu in view of Shah.  

Claims 6, 29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, Chemical induction of apomictic seed formation in maize, Euphytica 56: 97-105, 1991, in view of Shah, Depletion of Key Meiotic Genes and Transcriptome-Wide Abiotic Stress Reprogramming Mark Early Preparatory Events Ahead of Apomeiotic Transition, Frontiers in Plant Science, October 26, 2016, and Chae, Fluridone and norflurazon, carotenoid-biosynthesis inhibitors, promote seed conditioning and germination of the holoparasite Orobanche minor, Physiologia Plantarum 120: Pages 328-337, 2004.  
With respect to claims 6, 29, and 33, Hu in view of Shah collectively teach all of the limitations of claims 1, 2, and 30 (See above). 

With respect to claims 6, 29, and 33, Chae teaches that fluridone inhibits abscisic acid biosynthesis (Chae, Page 333, Column 2, Paragraph 1).  
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the method of Hu in view of Shah to treat the female germline-associated tissue including pistil, megaspore mother cell, adjacent cells of the ovule nucellus, or integuments with Fluridone 2-72 hours before megasporogenesis onset, anthesis, or fertilization in order to most efficiently induce apomixis.  It would have been obvious add fluridone to the method of Hu in view of Shah because a differential regulation of genes associated with ABA and ABA biosynthesis is associated with apomixis and as shown in Chae, fluridone inhibits aba biosynthesis and could therefore be used to induce apomixis in plants.  The ordinary artisan would have been motivated to modify the method of Hu in view of Shah to use fluridone because it is a widely available well studied herbicide appropriate for use in a large-scale agricultural setting and would therefore be well suited to induce apomixis in seed in an agricultural setting.  It would have been obvious to modify the treatment time and to target the megaspore mother cell and/or pistil to maximize the efficiency of apomixis induction would have been the obvious optimization of process parameters, in the absence of evidence to the contrary.  The ordinary artisan would have been motivated to modify the method of Hu in view of Shah to treat the female germline-associated tissue with DMSO 2-72 hours before megasporogenesis onset, anthesis, or fertilization because of the potential increased efficiency of inducing apomixis by optimizing the treatment time. Additionally, pistils and megaspore mother cells are required tissues for apomixis and therefore treating them would have been obvious.  Therefore, claims 6, 29, and 33 are rejected under 35 U.S.C. 103 as being obvious over Hu in view of Shah.  

Claims 23 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, Chemical induction of apomictic seed formation in maize, Euphytica 56: 97-105, 1991, in view of Shah, Depletion of Key Meiotic Genes and Transcriptome-Wide Abiotic Stress Reprogramming Mark Early Preparatory Events Ahead of Apomeiotic Transition, Frontiers in Plant Science, October 26, 2016, and Zhu, Glucose-Induced Delay of Seed Germination in Rice is Mediated by the Suppression of ABA Catabolism Rather Than an Enhancement of ABA Biosynthesis, Plant and Cell Physiology, 2009, 50(3) Pages 644-651.  
With respect to claims 23 and 27-28, Hu in view of Shah collectively teach all of the limitations of claim 1 (See above).  Additionally, Hu teaches the use of this method in maize (Hu, Page 97, Summary).  
With respect to claims 23 and 27-28, Hu in view of Shah do not teach the application of glucose to induce apomixis.
With respect to claims 23 and 27-28, Zhu teaches that genes associated with ABA biosynthesis are induced by glucose and involved in glucose signaling responses (Zhu, Page 644, Column 2, Paragraph 2).  
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the method of Hu in view of Shah to treat the female germline-associated tissue glucose or glucose and epiBL before megasporogenesis onset, anthesis, or fertilization in order to most efficiently induce apomixis.  It would have been obvious add glucose to the method of Hu in view of Shah because a differential regulation of genes associated with ABA and ABA biosynthesis is associated with apomixis and as shown in Zhu, glucose induces genes associated with ABA biosynthesis and therefore would be able to further modify ABA biosynthesis and more efficiently induce apomixis in target plants.  The ordinary artisan would have been motivated to modify the method of Hu in view of Shah to use glucose .  

Conclusion
	Claims 1-2, 4, 21-22, 26, 30-32, and 34 are rejected. 
Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The closest prior art is Hu, Chemical induction of apomictic seed formation in maize, Euphytica 56: 97-105 which teaches that apomixis can be induced in a sexual angiosperm through treatment with a chemical, however Hu differs from the plant of claims 24-25 because Hu does not teach the use of DTBA and 5-azaC to induce apomixis and these chemicals have not been shown to be involved in apomixis or other processes associated with apomixis such as ABA biosynthesis.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663  

/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663